10-Q EXECUTION VERSION CREDIT AGREEMENT dated as of September 16, 2009 among AMERICAN AXLE & MANUFACTURING, INC., AMERICAN AXLE & MANUFACTURING HOLDINGS, INC., and GENERAL MOTORS COMPANY, as Lender TABLE OF CONTENTS Page ARTICLE I Definitions SECTION 1.01. Defined Terms. 1 SECTION 1.02. Terms Generally. 12 SECTION 1.03. Accounting Terms; GAAP. 12 ARTICLE II The Loans SECTION 2.01. Commitment. 13 SECTION 2.02. Loans. 13 SECTION 2.03. Requests for Borrowings. 13 SECTION 2.04. Termination and Reduction of Commitment. 13 SECTION 2.05. Repayment of Loans; Evidence of Debt. 13 SECTION 2.06. Prepayment of Loans. 14 SECTION 2.07. Interest. 14 SECTION 2.08. Taxes. 14 SECTION 2.09. Payments Generally. 15 ARTICLE III Representations and Warranties SECTION 3.01. Organization; Powers. 16 SECTION 3.02. Authorization; Enforceability. 16 SECTION 3.03. Governmental Approvals; No Conflicts. 16 SECTION 3.04. Financial Condition; No Material Adverse Change. 16 SECTION 3.05. Litigation and Environmental Matters. 16 SECTION 3.06. Compliance with Laws and Agreements. 17 SECTION 3.07. Investment Company Status. 17 SECTION 3.08. Taxes. 17 SECTION 3.09. ERISA. 17 SECTION 3.10. Disclosure. 17 SECTION 3.11. Subsidiaries. 17 SECTION 3.12. Properties. 18 SECTION 3.13. Collateral Matters. 18 ARTICLE IV Conditions SECTION 4.01. Conditions to Effectiveness.The obligations of the Lenders to make Loans hereunder shall not become effective until the date on which each of the following conditions is satisfied: 19 SECTION 4.02. Each Loan Event. 19 ARTICLE V Affirmative Covenants SECTION 5.01. Financial Statements and Other Information. 20 SECTION 5.02. Notices of Material Events. 20 SECTION 5.03. Existence; Conduct of Business. 21 SECTION 5.04. Payment of Obligations. 21 SECTION 5.05. Maintenance of Properties; Insurance. 21 SECTION 5.06. Books and Records: Inspection Rights. 21 SECTION 5.07. Compliance with Laws. 21 SECTION 5.08. Use of Proceeds. 21 SECTION 5.09. Additional Subsidiary Loan Parties. 21 SECTION 5.10. Information Regarding Collateral. 22 SECTION 5.11. Further Assurances. 22 ARTICLE VI Negative Covenants SECTION 6.01. Indebtedness. 23 SECTION 6.02. Liens. 23 SECTION 6.03. Fundamental Changes 24 SECTION 6.04. Transactions with Affiliates. 25 SECTION 6.05. Restrictive Agreements. 25 SECTION 6.06. Restricted Payments; Certain Payments of Indebtedness. 25 SECTION 6.07. Sales of Assets and Subsidiary Stock. 26 SECTION 6.08. Investments, Loans, Advances, Guarantees and Acquisitions. 26 SECTION 6.09. Lien Basket Amount 27 SECTION 6.10. Amendment of Material Documents 27 SECTION 6.11. Secured Leverage Ratio 27 SECTION 6.12. Cash Interest Expense Coverage Ratio 27 ARTICLE VII Events of Default ARTICLE VIII ARTICLE IX Miscellaneous SECTION 9.01. Notices. 30 SECTION 9.02. Waivers; Amendments. 30 SECTION 9.03. Expenses; Indemnity; Damage Waiver. 30 SECTION 9.04. Successors and Assigns. 31 SECTION 9.05. Survival. 31 SECTION 9.06. Counterparts; Integration; Effectiveness 31 SECTION 9.07. Severability. 31 SECTION 9.08. Governing Law; Jurisdiction; Consent to Service of Process. 32 SECTION 9.09. WAIVER OF JURY TRIAL. 32 SECTION 9.10. Headings. 32 SECTION 9.11. Confidentiality. 32 SECTION 9.12. Interest Rate Limitation. 32 SECTION 9.13. Non-Public Information. 32 CREDIT AGREEMENT dated as of September 16, 2009, among AMERICAN AXLE & MANUFACTURING, INC., as Borrower, AMERICAN AXLE & MANUFACTURING HOLDINGS, INC., and GENERAL MOTORS COMPANY, as Lender. WHEREAS, the Borrower has requested, and the Lender has agreed, upon the terms and subject to the conditions set forth therein, to provide Borrower with a $100 million second lien term loan facility. NOW, THEREFORE, the parties hereto agree as follows: ARTICLE I Definitions SECTION 1.01.Defined Terms. As used in this Agreement, the following terms have the meanings specified below: "Account" means, collectively, (a) an "account" as such term is defined in the Uniform Commercial Code as in effect from time to time in the State of New York or under other relevant law, (b) a "payment intangible" as such term is defined in the Uniform Commercial Code as in effect from time to time in the State of New York or under other relevant law, and (c) the Parent's or any Subsidiary's rights to payment for goods sold or leased or services performed or rights to payment in respect of any monetary obligation owed to the Parent or any Subsidiary, including all such rights evidenced by an account, note, contract, security agreement, chattel paper, or other evidence of indebtedness or security. “Access Agreement” means the Access and Security Agreement between General Motors Company and the Borrower, on behalf of itself and its subsidiaries and affiliates now existing or to be formed, of even date herewith. “Acquired/Disposed EBITDA” means, with respect to any Acquired Entity or Business or any
